PiNNEY, J.
I cannot concur in the opinion of the court that the word “ credits ” as used in sec. 2, ch. 334, Laws of 1885, includes school sites, school-houses, and furniture and fixtures, or the value thereof, or any tangible property whatever. It clearly signifies in this statute, as it does in book-keeping and commercial and business transactions, the opposite of debits, that which is due to any person as con-tradistinguished from that which he owes; for without the relation of creditor and debtor there can be no such thing as a “ credit.” 4 Am. & Eng. Ency. of Law, 572; Barnes v. Treat, 7 Mass. 271, 274. It does not include lands, tenements, and hereditaments, or goods and chattels. No one making or receiving a transfer of any such property would suppose that it would be included by the mere designation of “ credits ” of the grantor or assignor. I think there is no general or popular or technical use of the word that will make it extend to and include, as used in the statute, specific real or chattel property. The concession in the opinion of the court that “ as ordinarily used in trade and business the word credit suggests nothing more than a chose in action,” is, I think, fatal to the judgment given in this case. No broader use or signification by general or popular use of the term is suggested. Therefore, as used in this statute, its meaning is clear, definite, and unambiguous, and includes only those debts, dues, or items of liability due or coming to the respondent district with which to meet its current liabilities.
The1 statute, is a general one, applicable to all cases- of division-of a county, town, city, or school district, and was *437doubtless framed upon careful consideration. It is hardly to be supposed that any wish or intention of the legislature in respect to the subject was left without proper consideration or expression. There is no room, therefore, for legitimate construction; and construction not founded upon the words of the act, upon statutes im, pcuri materia, or upon some other reasonably clear and definite matter of which courts can judicially take notice, is simply mere guess-work and perversion, leading to the most uncertain and therefore dangerous consequences. Without some such guide the maxim, as old as Plowden, that “ a thing which is within \h&-intenUon of the makers of the statute is as much within the letter,” becomes merely a jingling proverb and not an intelligent and practical rule. The preamble and purview of the act, statutes in pari materia, and the like are -the only means" by which courts give effect to this maxim, which, would otherwise leave matters in the most distressing uncertainty. Statutes are to be construed by the ■ language the legislature has used, and it is only where a statute is capable of two or more meanings that interpretation or any latitude of construction is allowable, and where the language in question is fairly susceptible of but one construction or meaning, then the office of interpretation or judicial exposition is gone and the courts have nothing to do but to give effect to the statute in that sense. Courts cannot correct supposed errors, omissions, or defects in legislation. Ogden v. Glidden, 9 Wis. 46; Mundt v. S. & F. du L. R. Co. 31 Wis. 457, 458. It is the expressed intention only of the legislature which the courts are authorized to carry into effect. Endlich, Stat. sec. 8. These are faffiiliar rules fully recognized in the cases cited in the opinion of the court, and it is well settled that the • courts have no right to extend a statute upon their own notions of what is equitable, just, and wise to matters in respect to which the legislature has given no expression. To do so is the office of legislation *438and not of interpretation or construction. Courts cannot imagine an intent and extend the letter of the act to it. Smith v. State, 66 Md. 217; Bradbury v. Wagenhorst, 54 Pa. St. 182; Woodbury & Co. v. Berry, 18 Ohio St. 460; Denn v. Reid, 10 Pet. 527. As was said by Lord Denman in Green v. Wood, 7 Ad. & E. 185, “ Those who used the words thought they had effected the purpose intended. But we, •looking at the words as judges, are no more justified in introducing that meaning than we should be if we added any other provision.”
By the common law, if a part of the territory of a county, town, or school district is separated from it and annexed to or organized into another, the. original corporation or organization retains all its property, property rights, and franchises, and remains subject to its former debts and obligations, unless some express statutory provision is made to the contrary. Crawford Co. v. Iowa Co. 2 Pin. 368; Milwaukee v. Milwaukee, 12 Wis. 93; Briggs v. School District, 21 Wis. 348; De Pere v. Bellevue, 31 Wis. 120. There is nothing in the language of the act or in its purview or in legislation m pari materia to justify the supposition that, the legislature intended to make any change in the common law beyond what is clearly expressed, and a statute is not to be construed as a repeal of the common law unless the intent to alter it is clearly expressed so as to leave no doubt of the legislative intent. Sedgw. on Stat. 313, 318; Potter’s Dwarris, 236, 239, 240; Comm. v. Rumford Ch. Works, 16 Gray, 231; Orton v. Noonan, 29 Wis. 541; Meek v. Pierce, 19 Wis. 303. Beyond what is expressed in the statute, courts cannot' indulge in any presumption.
The decision of the court seems to rest, almost if not entirely, upon the use of the word “ assets ” in the title of the act, by giving that word an extremely enlarged signification, as indicating that the legislature used the word “ credits ” in the body of the act as synonymous with and *439embracing all property of tbe district, whether real or personal, although the word would otherwise have no such signification. It had been formerly held in England that the title of an act is no part of the act itself and could not be resorted to in aid of its meaning. Sedgw. on Stat. 39. But in later cases and in this country it has been held that where the words of the act are doubtful it may be resorted to to remove ambiguities. It. cannot be resorted to in order to extend the act to subjects not embraced in it, nor to create uncertainty or ambiguity in order to give room for construction. Mr. Sedgwick in the last edition of his book on Statutory Construction, page 40, prefers the original rule denying any effect to the title, and says: “ The title is rarely a matter of debate or scrutiny; and though it may, and doubtless does, give a general idea of the purport of the act, still it is precisely in case of nicety and doubt that it cannot be relied on.” In Pulis v. Dealing, 7 Wis. 222, the same view was taken by this court, and it was there said: “It must be admitted that the mere title of an act is a very unsafe guide to aid us in ascertaining, even in the most general manner, the meaning of an act, while the preamble is only resorted to in doubtful cases to discover the scope and purport of a statute from the mischiefs which are to be remedied and the objects to be accomplished by its provisions. But however useful the title and preamble may be for collecting the intent and showing the mischiefs the framers of the act intended to remedy, still, obviously, they cannot enlarge the scope and operation of the statute.” It is simply, to extend the scope and operation of the act that its title is resorted to here, for there is nothing in the act itself to justify the assumption that the legislature thought that the common-law rule was either unjust, unwise, or inequitable as applied to real or chattel property. There was no legal necessity that the act should have a title, as it is a general and not a private or *440local act. While in the case of a private act this court held, that by reason of the constitutional provision (Const. art. IV sec. 18) the title might be referred to in aid of the act, it has not -until now gone, so far as I am aware, beyond the rule laid down in Mundt v. S. & F. du L. R. Co. 31 Wis. 462, and sustained by many adjudicated cases elsewhere, allowing resort to the title only in cases of ambiguity or doubtful construction. To .this effect are Field v. Gooding, 106 Mass. 310; Comm. v. Slifer, 53 Pa. St. 73; In re Boston M. & M. Co. 51 Cal. 624, 625, and Garrigus v. Board of Comm’rs of Parke Co. 39 Ind. 70, 71. The reference to the title of the act to introduce a doubt, and so give rise to an apparent necessity for construction when there is none without it, was, I think, unauthorized; and I dissent from the judgment of the court holding that the value of the school-house and site was properly included in the adjustment of the rights of the two districts.